In my opinion the applicant’s temporary employment with an associate judge of the Maryland Court of Appeals is obviously in the nature of an apprenticeship, intended to supplement the applicant’s academic studies and to complete his legal training. His residence in Baltimore is a necessary incident to such apprenticeship and is tantamount to his residence in Massachusetts while attending the law school. Such a temporary and enforced abode, whether it is an incident to academic study of the law or an incident to apprenticeship in the practical application of the law, is no more than a sojourn in another place. It constitutes a temporary absence from the applicant’s actual place of residence; and it should not be deemed to effect a change in such residence within the spirit and intent of the rules.